

	

		II

		109th CONGRESS

		1st Session

		S. 1344

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Wyden (for himself

			 and Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  provide liability protections for volunteer practitioners at health centers

		  under section 330 of such Act.

	

	

		1.Short titleThis Act may be cited as the

			 Community Health Center Volunteer

			 Provider Protection Act of 2005.

		2.FindingsCongress finds as follows:

			(1)As there are over 45,000,000 individuals

			 lacking health insurance or who have inadequate health care coverage in the

			 United States, health centers under section 330 of the Public Health Service

			 Act (42 U.S.C. 254b), including community health centers, are increasingly

			 called upon to provide care to the uninsured and underinsured.

			(2)These health centers are being challenged

			 by increasing financial pressures that jeopardize their ability to provide

			 access to health services for a number of large medically underserved

			 populations, including the elderly, the uninsured, and lower-income

			 individuals.

			(3)Granting volunteer physician liability

			 coverage through the program under section 224(g) of the Public Health Service

			 Act (relating to the provisions of title 28, United States Code, that are

			 commonly referred to as the Federal Tort Claims Act) (42 U.S.C. 233(g)) would

			 significantly increase the number of physicians available onsite at such health

			 centers. Federal studies have concluded that by offering liability coverage,

			 such centers are able to redirect funds to recruit full-time physicians and

			 provide needed health care services to their communities.

			(4)In addition, an increase in volunteer

			 physicians at the health centers will result in a direct improvement in the

			 ability of the centers to offer quality health care services where the services

			 are needed most.

			3.Health centers under

			 Public Health Service Act; liability protections for volunteer

			 practitioners

			(a)In

			 generalSection 224 of the

			 Public Health Service Act (42 U.S.C. 233) is amended—

				(1)in subsection (g)(1)(A)—

					(A)in the first sentence, by striking

			 or employee and inserting employee, or (subject to

			 subsection (k)(4)) volunteer practitioner; and

					(B)in the second sentence, by inserting

			 and subsection (k)(4) after subject to paragraph

			 (5); and

					(2)in each of subsections (g), (i), (j), (k),

			 (l), and (m), by striking employee, or contractor each place

			 such term appears and inserting employee, volunteer practitioner, or

			 contractor.

				(b)Applicability;

			 definitionSection 224(k) of

			 the Public Health Service Act (42 U.S.C. 233(k)) is amended by adding at the

			 end the following paragraph:

				

					(4)(A)Subsections (g) through (m) apply with

				respect to volunteer practitioners beginning with the first fiscal year for

				which an appropriations Act provides that amounts in the fund under paragraph

				(2) are available with respect to such practitioners.

						(B)For purposes of subsections (g) through

				(m), the term volunteer practitioner means a practitioner who,

				with respect to an entity described in subsection (g)(4), meets the following

				conditions:

							(i)The practitioner is a licensed physician or

				a licensed clinical psychologist.

							(ii)At the request of such entity, the

				practitioner provides services to patients of the entity, at a site at which

				the entity operates or at a site designated by the entity. The weekly number of

				hours of services provided to the patients by the practitioner is not a factor

				with respect to meeting conditions under this subparagraph.

							(iii)The practitioner does not for the provision

				of such services receive any compensation from such patients, from the entity,

				or from third-party payors (including reimbursement under any insurance policy

				or health plan, or under any Federal or State health benefits

				program).

							.

			4.Study on adequacy of

			 funding for coverage

			(a)StudyThe Comptroller General of the United

			 States shall conduct a study concerning the adequacy of funding for liability

			 coverage through the program under section 224(g) of the Public Health Service

			 Act (relating to the provisions of title 28, United States Code, that are

			 commonly referred to as the Federal Tort Claims Act) (42 U.S.C. 233(g))

			 for—

				(1)public or nonprofit private entities

			 receiving Federal funds for health centers under section 330 of such Act (42

			 U.S.C. 254b); and

				(2)volunteer practitioners serving such health

			 centers.

				(b)ReportNot later than 6 months after the date of

			 enactment of this Act, the Comptroller General of the United States shall

			 prepare and submit to the appropriate committees of Congress a report

			 containing findings and recommendations from the study conducted under

			 subsection (a), including recommendations concerning the adequacy of the

			 funding described in subsection (a).

			

